       Case 2:18-cv-08969-MVL-MBN Document 41 Filed 10/31/19 Page 1 of 6




                             UNITED STATES DISTRICT COURT


                            EASTERN DISTRICT OF LOUISIANA

KWANTRA VARNADO,                               *         CIVIL ACTION
HEROLD PAYNE AND TAJ VARNADO*                            NO.2:18-CV-08969
                                               ic


VERSUS                                         *         JUDGE MARY ANN VIAL LEMMON
                                               ic


MELIS AITIEV,DD LOGISTICS,INC., *                        MAGISTRATE MICHAEL B. NORTH
AND WESCO INSURANCE COMPANY *



                    ANSWER TO COMPLAINT AND SUPPLEMENTAL
 AND AMENDING COMPLAINT.AFFIRMATIVE DEFENSES AND JURY DEMAND

        NOW INTO COURT,through undersigned counsel, comes defendant, Melis Aitiev, who

in response to the Complaint and the Supplemental and Amending Complaint ("the Amending

Complaint") of Plaintiffs, Kwantra Varnado, Herold Payne and Taj Varnado, respectfully

represents as follows:

                                                    1.


       The allegations set forth in Paragraphs 1, 7, 8, 9, 10, 14, 15, 16, 17, 18, 19, 20, 21, 22,

and 23 of Plaintiffs' original Complaint are denied.

                                                    2.


       The allegations set forth in Paragraphs 5, 6, and 13 of Plaintiffs' original Complaint are

denied for lack of sufficient information to justify a belief therein.

                                                    3.


       The allegations set forth in Paragraphs 1, 7, 8, 9, 10, 14, 15, 16, 17, 18 (including
subparts), 19, 20, 21 (including subparts), 22, 23, and 24 of the Amending Complaint are denied.




                                                    1-
Case 2:18-cv-08969-MVL-MBN Document 41 Filed 10/31/19 Page 2 of 6
Case 2:18-cv-08969-MVL-MBN Document 41 Filed 10/31/19 Page 3 of 6
Case 2:18-cv-08969-MVL-MBN Document 41 Filed 10/31/19 Page 4 of 6
Case 2:18-cv-08969-MVL-MBN Document 41 Filed 10/31/19 Page 5 of 6
Case 2:18-cv-08969-MVL-MBN Document 41 Filed 10/31/19 Page 6 of 6
